Citation Nr: 0109290	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  00-04 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
bilateral hip condition.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel


REMAND

The appellant had active service from December 1942 to 
November 1943.


In the appellant's substantive appeal, he indicated a desire 
to appear before a member of the Board of Veterans' Appeals 
(Board) to provide testimony regarding his claim.  In March 
2000, he withdrew his request for a Travel Board hearing.  
Instead, the appellant requested a videoconference hearing at 
his local Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, before a member of the 
Board, who would conduct the hearing from Washington, 
District of Columbia. 

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the originating agency 
for the following development:

The originating agency should schedule a 
videoconference hearing for the appellant 
at the RO in Los Angeles, California, 
before a member of the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



